IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                         NOS. AP-76,394, AP-76,395 & AP-76,396



                      EX PARTE LLEWELLYN SCOTT, Applicant



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NO. 16193 IN THE 329 TH DISTRICT COURT
                        FROM WHARTON COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of possession of a controlled substance and one count of tampering with evidence and sentenced to

seventy-five years’ imprisonment for each count. The Thirteenth Court of Appeals affirmed his

conviction. Scott v. State, No. 13-08-315-CR (Tex. App–Corpus Christi, August 17, 2009).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this
                                                                                                        2

application to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Thirteenth Court of Appeals in Cause No. 13-08-315-CR that affirmed his conviction in Case

No. 16193 from the 329th Judicial District Court of Wharton County. Applicant shall file his petition

for discretionary review with the Thirteenth Court of Appeals within 30 days of the date on which

this Court’s mandate issues.



Delivered: August 25, 2010
Do not publish